Citation Nr: 9929648	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-05 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
pleurisy of the right lung, currently evaluated as 60 percent 
disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
emphysema.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He served during World War II and 
participated in the Rhineland Campaign.  His decorations 
include the European African Middle Eastern Service Medal, 
the American Theatre Service Medal, and the World War II 
Victory Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for pleurisy of the right lung 
and the RO determined that new and material evidence had not 
been presented to reopen a claim for service connection for 
pulmonary emphysema in the left lung.  

In June 1994, an increased evaluation of 60 percent disabling 
was granted for pleurisy in the right lung, effective March 
8, 1993.  In September 1998, entitlement to a total rating 
based on individual unemployability was denied.   


FINDINGS OF FACT

1.  The veteran has one service-connected disability, chronic 
pleurisy of the right lung, which is currently evaluated as 
60 percent disabling.  

2.  On recent VA examination, it was the examiner's opinion 
that apart from the radiological finding of calcification and 
thickening of the right apical pleura, the veteran had no 
other residuals and no other impairment of the respiratory 
system as a result of his history of pneumonia.  

3.  The majority of the veteran's currently manifested 
respiratory symptomatology, to include pleuritic pain, 
shortness of breath, and the need for supplemental oxygen on 
a daily basis, is related to obstructive lung disease and 
diagnoses of COPD and pulmonary emphysema.  

4.  In a decision dated March 1986, the Board denied service 
connection for pulmonary emphysema by finding that chronic 
obstructive pulmonary disease (COPD) was shown many years 
after service and was not demonstrated by the medical 
evidence to be related to service-connected pleurisy.  

5.  The additional documentation submitted since the Board's 
March 1986 decision does not bear directly and substantially 
upon the specific matter of whether pulmonary emphysema is 
related to the veteran's period of active service or to 
service-connected pleurisy; nor is this additional 
documentation so significant that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for pulmonary emphysema.  

6.  The veteran is considered unemployable as a result of 
symptomatology attributable to COPD and additional 
nonservice-connected disabilities, including significant 
heart disease.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent disabling have not been met for chronic pleurisy of 
the right lung.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6845 (1998); 38 
C.F.R. § 4.97, Diagnostic Code 6811 (1996).

2.  The additional documentation submitted since the Board's 
March 1986 decision does not constitute new and material 
evidence which is sufficient to reopen a claim for service 
connection for pulmonary emphysema, and therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 1131, 5107, 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1997).

3.  The criteria for assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Medical Evidence and Background

The veteran was born on February [redacted], 1920.  

Service medical records show a pre-service history of 
pneumonia and empyema in 1937.  He had recurrence of 
pulmonary symptoms in August 1943, at which time he was 
treated for pleurisy.  In December 1945, he received a 
disability discharge for pleuritis, right chest, fibrinous, 
non-tuberculous, severe, cause undetermined.  In December 
1945, service connection was granted for pleurisy, chronic, 
residuals of old empyema, moderately severe, on the basis of 
in-service aggravation of a pre-existing disability.  

The report of a March 1948 VA examination shows a diagnosis 
of chronic bilateral pleurisy.  On VA examination in March 
1949, diagnoses included: 1.  pleurisy, chronic, fibrous, 
right residual of old empyema; and 2.  cicatrix, post-
operative, right (empyema drainage), well-healed.  

In July 1984, James H. Brown, M.D., indicated that the 
veteran had chronic lung disease, originating with an empyema 
of the right lung many years before.  Dr. Brown had treated 
the veteran since 1957 for recurrent bouts of pneumonitis and 
bronchitis.  In recent years, the veteran had become more 
dyspneic and it was thought that he had pulmonary emphysema.  
Dr. Brown considered the veteran to be emotionally and 
physically unable to engage in any gainful employment, as a 
result of the pulmonary problems in addition to depression 
and chronic back pain which had become constant and 
disabling.  

A VA discharge summary shows that the veteran was 
hospitalized between March 20, 1984 and April 24, 1984, with 
complaints of weakness and shortness of breath.  Physical 
examination of the chest showed emphysema with basilar rales, 
more on the right base than on the left.  Diagnoses included:  
1. right lower lobe pleural pulmonary fibrosis, chronic, 
inactive, with restrictive pulmonary dysfunction; 2.  
degenerative joint disease of the lumbosacral spine; and 3. 
anxiety state.  The veteran was reassured that no severe or 
active disease was found.  

In October 1984, the RO denied service connection for 
pulmonary emphysema by finding that the recently diagnosed 
pulmonary emphysema was not shown to be related or to be 
proximately due to service-connected pleurisy.  Entitlement 
to Paragraph 29 benefits was granted on the basis of benefit 
of the doubt for the veteran's period of hospitalization in 
March and April 1984.  Thereafter, the veteran perfected a 
substantive appeal as to the October 1984 rating decision by 
filing a timely notice of disagreement and a timely 
substantive appeal in response to a statement of the case 
issued in July 1985.  

In a July 1985 letter to his congressman, the veteran 
asserted his belief that his service-connected chronic 
pleurisy is connected to his emphysema, as they are both 
ailments of the lungs.  In a VA Form 9 (substantive appeal), 
dated August 1985, the veteran indicated his belief that 
chronic pleurisy resulted in the weakening of his chest 
condition and was a determining factor in the development of 
emphysema.  He stated that he had not smoked since 1953.  

A November 1985 VA hospital summary shows diagnoses which 
included pneumonitis organism enterococci aerogenes; COPD, 
and status post old right intercostomy for empyema.  

In March 1986, the Board denied service connection for 
pulmonary emphysema.  The Board concluded that emphysema was 
not incurred in or aggravated by the veteran's period of 
active service and that emphysema was not proximately due to 
or the result of a service-connected disease or injury.  It 
was found that service medical records were negative for 
complaints, findings, or treatment referable to emphysema, 
and that COPD was shown many years after service and was not 
demonstrated by the medical evidence to be related to 
service-connected pleurisy.  

In August 1986, the veteran was hospitalized by VA for 
complaints of increased shortness of breath and chest pain.  
Diagnoses included acute exacerbation of COPD; chronic 
pleurisy secondary to empyema in young childhood; and 
pulmonary fibrosis.  In October 1986, the veteran was 
hospitalized by VA because of a positive AFB which was non-
TB.  Discharge diagnoses included COPD, pulmonary fibrosis, 
arteriosclerotic heart disease, and osteoarthritis with 
scoliosis.  

In June 1987, Daniel E. Banks, M.D., an Associate Professor 
of Medicine in the Tulane Medical Center Pulmonary Diseases 
Section, indicated that he had reviewed the veteran's chest 
x-rays with a VA physician.  Dr. Banks indicated that the 
veteran had a small right lung with calcifications and 
scarring and an over-expanded left lung.  He also indicated 
that no evidence of treatable pulmonary fibrosis was 
radiographically apparent.  

Pursuant to a November 1987 rating decision, the RO found 
that the veteran's left lung problem was not shown to have 
been incurred in service nor to be due to or related to a 
right lung disability.  

Between October 11, 1988 and November 1, 1988, the veteran 
was hospitalized by VA for treatment of burning chest pains 
and shortness of breath.  Discharge diagnoses included COPD, 
right calcific pleura, and neuralgia from prior right lung 
abscess drainage.  

In November 1989, the Board denied entitlement to a temporary 
total rating for a period of hospitalization between October 
and November 1988.  It was the Board's opinion that the 
hospital records showed that the pulmonary disease for which 
the veteran was treated in October and November 1988 was 
nonservice-connected chronic obstructive lung disease, and it 
was not shown that the service-connected pleurisy of the 
right lung was implicated as a factor in the hospital stay.  

In March 1993, the veteran was hospitalized for the following 
diagnoses:  1.  acute exacerbation, COPD, with possible 
pneumonia, right side; and 2.  thoracoplasty.  The report of 
an October 1993 chest x-ray shows findings of chronic 
appearing pleural thickening about the right hemithorax with 
calcification noted laterally.  

A VA inpatient care discharge summary shows that the veteran 
was hospitalized between October 12, 1993, and October 25, 
1993, with complaints of nonspecific weakness, malaise, and 
lower chest pain.  Chest x-ray showed old and unchanged 
chronic changes in the right chest wall including 
calcification of the pleura.

Private hospital records show that the veteran was admitted 
for evaluation of complaints which included chest pain, 
shortness of breath, and dizziness, between October 27, 1994 
and November 1, 1994.  Final diagnoses included acute 
gastroenteritis with dehydration, acute abdominal pain, 
bronchitis, and COPD.  

In a March 1994 VA Form 9 (substantive appeal), the veteran 
indicated his belief that he was entitled to a rating of at 
least 50 or 60 percent for his service-connected pleurisy 
condition.  He noted that his pulmonary problems had been 
variously diagnosed by physicians as pulmonary fibrosis, 
COPD, and emphysema.  He complained that his right lung hurts 
almost constantly.  

In January 1995, the veteran was hospitalized at a private 
facility for aggressive respiratory management.  Discharge 
diagnoses included pneumonia and a secondary diagnosis of 
COPD.  In March 1995, the veteran was hospitalized with 
complaints of shortness of breath.  Assessments on discharge 
included COPD with exacerbation, rule out pneumonia, and 
congestive heart failure.  

In June 1995, the veteran was hospitalized at a private 
facility for aggressive management and treatment of shortness 
of breath and pleuritic type pain associated with his long 
history of COPD.  The hospital reports indicate that the 
veteran would continue to use supplemental oxygen at home.  
Discharge diagnoses included pleuritis with pleurisy in the 
left lung and COPD with exacerbation.  

The report of an August 1996 chest x-ray shows findings of 
stable chronic scarring of the right lung and pleura with 
associated volume loss of the right hemithorax.  An 
impression of stable abnormal chest x-ray, remarkable for 
chronic right pleural and parenchymal scarring, was provided.  

On VA examination in October 1996, the veteran reported 
symptoms of exertional dyspnea with current restriction of 
ambulation to premises of residence only (with a cane or 
walker).  He also reported intermittent paroxysmal nocturnal 
dyspnea, orthopnea, asthmatic wheezing, chronic cough with 
greenish sputum, and intermittent pleuritic chest pain, 
especially in the right lower lung fields.  It was noted that 
the veteran arrived for the examination by wheelchair.  

Examination of the respiratory system revealed findings of 
well-healed thoracostomy scars of the right lateral chest 
wall with questionable right thoracoplasty.  Breath sounds 
were moderately diminished throughout on the right more than 
on the left.  The examiner provided the following diagnoses:  
1.  post-operative status, right thoracostomy versus 
thoracoplasty for empyema with residual right chronic 
pleurisy with fibrosis and calcification of pleura; 2.  COPD 
(the veteran indicated he was too ill to return for pulmonary 
function testing); 3.  arteriosclerotic heart disease with 
coronary artery disease and chronic congestive heart failure 
(on Lanoxin, etc.), Class 4 cardiac functional capacity, and 
essential vascular hypertension; 4.  conversion reaction 
(pending psychology consultation); 5.  chronic peptic ulcer 
disease with gastroesophageal reflux disease (on therapy); 
and  6.  in view of exertional dyspnea, cardiac functional 
capacity class IV, the veteran was considered unemployable.  

The examiner commented that in view of the veteran's age, it 
would seem that the current employability would not be an 
issue.  It was the examiner's professional opinion that the 
veteran's current disability was due to COPD as well as 
hypertension and cardiovascular disease.  

Private treatment records show that the veteran was 
hospitalized in March 1998 with acute exacerbation of COPD 
for which aggressive therapy was provided.  Final diagnoses 
included COPD and acute lung infection.  

On pulmonary function testing in June 1998, spirometry 
findings included an FVC of 47 percent of predicted value; 
FEV1 of 41 percent o predicted value, and an FEV1/FVC ratio 
of 86 percent of predicted value.  The technician commented 
that the veteran had good effort and appeared to get 
shortness of breath upon exertion.  The examination report 
shows a computer impression of FEV1 reduced to 41.3 percent 
of predicted value was suggestive of severe obstructive lung 
disease, and that expired volume of 48 percent predicted was 
suggestive of severe restriction of the volume excursion of 
the lung.  

On VA examination in July 1998, a chest x-ray revealed loss 
of volume in the right lung as well as pleural thickening and 
pleural calcification which was unchanged.  Clinically, 
breath sounds and respiratory movements were normal.  With 
regard to functional capacity, the veteran could only walk 
100 feet which was more due to his old age rather than to his 
lung condition.  Diagnoses included history of pneumonia in 
1943, well-treated; calcification of the pleura secondary to 
pneumonia in 1943; and tuberculosis, ruled out.  The examiner 
commented that the veteran had bacterial pneumonia in 1943, 
and that apart from the radiological finding of calcification 
and thickening of the right apical pleura, the veteran had no 
other residuals and no impairment of the cardiac or 
respiratory systems as a result.  

In October 1998, E.C. Meyers, M.D., stated that the veteran 
has severe COPD and numerous other medical problems, and that 
he has to use oxygen 16-20 hours per day.  Dr. Meyers 
indicated that the veteran's pulmonary problems were 
progressively worsening and it was not felt that he would 
ever have any major health improvement.  

In November 1998, Kim Brock, R.N., stated that the veteran 
had required home health care services since September 1995 
due to diagnoses of COPD, hypertension, respiration 
abnormality, and circulation defect.  She noted that he 
required oxygen 18 to 20 hours per day.  


Analysis

I.  Increased Evaluation for Pleurisy

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and it is accordingly found 
that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The Board notes that during the pendency of this appeal, the 
schedular criteria for evaluation of diseases of the trachea 
and bronchi were changed effective October 7, 1996. Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

Under the old rating criteria (as found in Diagnostic Code 
6811), a 60 percent evaluation was provided for severe 
purulent pleurisy, with extensive pleural or 
pleuropericardial adhesions, marked restriction of 
respiratory excursions, and chest deformity, intractable to 
treatment.  Very severe purulent pleurisy, with the symptoms 
outlined in the criteria for a 60 percent evaluation as well 
as persistent underweight, with marked weakness and 
fatigability on slight exertion, warranted an 80 percent 
evaluation.  

The revised criteria for evaluation of chronic pleural 
effusion or fibrosis are set forth in Diagnostic Code 6845, 
which provides an evaluation of 100 percent disabling based 
on evidence of FEV-1 of less than 40 percent of predicted 
value, FEV-1/FVC of less than 40 percent, DLCO (SB) of less 
than 40 percent predicted, maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
the requirement or outpatient oxygen therapy.  

Having reviewed the evidence of record, the Board has 
concluded that an evaluation in excess of 60 percent 
disabling is not warranted for the veteran's service-
connected chronic pleurisy under any of the applicable 
diagnostic criteria.  The record indicates that the veteran's 
current respiratory difficulties are primarily related to 
obstructive lung disorders including pulmonary emphysema and 
COPD, and service connection for these disorders has been 
denied on adjudication by the RO and the Board.  Furthermore, 
in October 1998, the veteran's private physician attributed 
his progressive worsening respiratory condition to COPD, and 
not to residuals of pleurisy for which service connection has 
been granted.  

Thus, the symptomatology attributable to nonservice-connected 
COPD, to include symptoms of pleuritic pain and shortness of 
breath, findings of severe obstructive lung disease on 
pulmonary function testing, and the requirement for 
supplemental oxygen on a daily basis, may not be considered 
by the Board in making a determination as to whether an 
evaluation in excess of 60 percent disabling is warranted for 
chronic pleurisy.  

The VA examiner has indicated that the veteran's service-
connected lung disorder is currently manifested by 
radiological findings of calcification and thickening of the 
right apical pleura, with no other residuals and no 
impairment of the cardiac or respiratory systems as a result 
of his history of pneumonia.  In the Board's view, therefore, 
the objective evidence is not indicative of pulmonary 
pathology attributable to the service-connected lung disorder 
which could support the assignment of an evaluation in excess 
of 60 percent disabling for the residuals of chronic pleurisy 
under either the old criteria (as found in Diagnostic Code 
6811) or the new criteria (as found in Diagnostic Code 6845).  
Accordingly, the claim for an increased evaluation is denied.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

II.  New and Material Evidence

As noted, the Board denied service connection for pulmonary 
emphysema in March 1986.  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), 
38 C.F.R. § 20.1103 (1998).   However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The U.S. Court of Appeals for Veterans Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).
Therefore, the issue presently before the Board is whether 
new and material evidence has been submitted since the 
Board's March 1986 decision, which represents the last final 
denial of a claim for service connection for pulmonary 
emphysema.  

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Veterans Appeals (the Court) has 
summarized case law on claims to reopen previously and 
finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.     

See Manio v. Derwinski, 1 Vet.App. 140 (1991), see also Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Having reviewed the evidence of record, the Board has 
determined that the additional documentation submitted since 
the March 1986 decision does not constitute new and material 
evidence which is sufficient to reopen a claim for service 
connection for pulmonary emphysema.  In that decision, the 
Board concluded that the medical evidence did not demonstrate 
that pulmonary emphysema was related to the veteran's 
service-connected pleurisy.  The veteran has not submitted 
any documentation which suggests that such a relationship 
exists; rather, the additional evidence submitted since March 
1986 indicates continuing treatment and frequent 
hospitalizations chronic obstructive lung disease.  

At the present time, the record does not include any 
documentation, to include a medical opinion or other 
objective evidence, which suggests that the veteran's 
currently manifested COPD is etiologically related to his 
period of active service or to the chronic pleurisy for which 
service connection has been established.  While the veteran 
has strongly asserted his belief that his emphysema is 
related to the service-connected pleurisy, these same 
contentions were made at the time of the Board's March 1986 
decision.  Since that time, he has not presented any 
additional medical evidence to support or corroborate these 
contentions.  As a layman, the veteran is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  

Therefore, it is the Board's opinion that the additional 
documentation submitted since March 1986 does not bear 
directly and substantially upon the specific matter under 
consideration, as there is no additional evidence indicative 
of an evidentiary link between service-connected chronic 
pleurisy and pulmonary emphysema initially diagnosed many 
years after the veteran's active duty discharge.  Thus, the 
Board finds that this additional documentation is not so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for 
pulmonary emphysema. 

For the reasons stated above, the Board finds that the 
additional documentation submitted since the March 1986 
decision does not constitute new and material evidence which 
is sufficient to reopen a claim for service connection for 
pulmonary emphysema.  Accordingly, the claim is not reopened.  


III.  Individual Unemployability

The veteran has claimed that he is entitled to a total, or 
100 percent rating, on the basis of individual 
unemployability due to service-connected disability.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a) (1998).  
The schedular requirements have been met in this case as the 
veteran's has one service-connected disability, chronic 
pleurisy, which is evaluated as 60 percent disabling.  

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a).  The 
Board must also give "full consideration... to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability." 38 C.F.R. § 4.15 (1998).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities. 38 
C.F.R. §§ 3.341, 4.16, 4.19. Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The record indicates that the veteran has met the schedular 
requirements for a total disability rating based on 
individual unemployability, as his sole service-connected 
disability, chronic pleurisy, is currently evaluated as 60 
percent disabling.  Thus, the Board must determine whether 
the veteran is unemployable as a result of service-connected 
disability.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is unemployable as a result of his service-connected 
pulmonary disorder.  Specifically, the record indicates that 
the veteran is currently 79 years old, and as early as 1984, 
a private physician indicated that he was emotionally and 
physically unable to engage in any gainful employment as a 
result of respiratory problems thought to be pulmonary 
emphysema in addition to depression and chronic back pain.  
On VA examination in 1996, it was the examiner's opinion that 
the veteran's disability was due to COPD, hypertension, and 
cardiovascular disease, and he was unemployable in view of 
exertional dyspnea and a Class IV cardiac functional 
capacity.   

Thus, the record indicates that while the veteran is now 
considered unemployable, his inability to work stems from 
impairment caused by nonservice-connected disabilities, 
including COPD and a significant degree of heart disease, as 
well as psychiatric difficulties, gastrointestinal problems, 
and orthopedic complaints.  On recent VA examination, the 
examiner commented that apart from a radiological finding of 
calcification and thickening of the right pleura, the veteran 
had no other residuals and no impairment of the cardiac or 
respiratory systems as a result of his treatment for 
pneumonia in 1943.  Thus, there is no evidence which suggests 
that the veteran's industrial impairment is related to or the 
product of a service-connected disability.  

As such, a grant of a total rating based on individual 
unemployability is not warranted in this instance, as the 
evidence does not indicate that the veteran is unemployable 
solely as a result of his service-connected chronic pleurisy.  
Accordingly, the Board finds that entitlement to a total 
rating based on individual unemployability due to service-
connected disability is not warranted, and the veteran's 
claim is denied.  

In reaching this conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b) and 4.16(b), which provide that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned. The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.







ORDER

An evaluation in excess of 60 percent disabling is denied for 
pleurisy.

As new and material evidence has not been presented, the 
claim for service connection for pulmonary emphysema is not 
reopened.  

Entitlement to a total rating, based on individual 
unemployability due to service-connected disability, is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

